Citation Nr: 0628097	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability, to include a cold weather injury of the right 
hip, including as secondary to service-connected disability.

2.  Entitlement to service connection for a coccyx 
disability, to include as due to cold weather injury.

3.  Entitlement to service connection for a cold weather 
injury to the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1947 until 
January 1950 and from August 1950 until November 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boise, 
Idaho.

In April 2005, the veteran submitted additional medical 
evidence in support of his claim.  Such evidence was 
accompanied by a communication in which the veteran waived 
consideration by the agency of original jurisdiction.  


FINDINGS OF FACT

1.  The competent evidence does not demonstrate any chronic 
disability due to cold weather injury of the right hip.

2.  The competent evidence does not demonstrate that 
bilateral hip osteoarthritis, initially demonstrated years 
after service, is causally related to active service or 
service-connected disability, nor aggravated by service-
connected disability.

3.  The competent evidence does not demonstrate current 
chronic disability due to cold weather injury of the coccyx.

4.  The competent evidence does not demonstrate current 
chronic disability of the coccyx that is causally related to 
active service.

5.  The competent evidence does not demonstrate current 
chronic right knee disability due to cold weather injury.


CONCLUSIONS OF LAW

1.  A bilateral hip disability, to include as a residual of 
cold weather injury of the right hip, was not incurred in or 
aggravated by active service, bilateral hip osteoarthritis 
may not be presumed to have been so incurred, and a bilateral 
hip disability is not proximately due to, or aggravated by, 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2005).

2.  A disability of the coccyx, to include residual of cold 
weather injury, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

3.  A chronic right knee disability due to cold weather 
injury was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an April 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
law pertaining to disability evaluations or effective dates.  
However, because the instant decision denies the veteran's 
service connection claims, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided after issuance of VCAA notice.  Hence, there is 
no defect with respect to the timing of the VCAA notice 
requirement.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA and private post service 
treatment and examination.  Additionally, the record contains 
statements from acquaintances of the veteran, including 
letters sent to him during his active service.  The claims 
file also contains the veteran's own statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Further regarding the duty to assist, it is noted that the 
claims folder was not available to the VA examiner at the 
time of the July 2003 VA examination.  In this regard, 
38 C.F.R. § 3.159(c)(4) states that a VA examination should 
be based on the evidence of record.  Here, the VA examination 
report contains a recitation of the veteran's medical history 
which is in agreement with the actual evidence of record.  As 
such, the Board finds that the determinations reached by the 
VA examiner were appropriately based on the evidence of 
record, as required under 38 C.F.R. § 3.159 (c)(4).  Indeed, 
because the facts relied on by the examiner were accurate, a 
remand for another opinion based on essentially those 
identical facts would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A . §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, where a veteran served 90 days or more during a 
period of war, or for a period of 90 days after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R.§§ 3.307, 3.309 (2005).

Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  Any 
additional disability resulting from the aggravation of a 
nonservice-connected disorder is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service connection -- bilateral hip disorder, to include 
a cold weather injury of the right hip, including as 
secondary to service-connected disability.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  As indicated in the July 2003 VA examination 
report, x-ray studies of the hips reveal minimal 
osteoarthritis.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).   As 
the evidence of record fails to establish any clinical 
manifestations of arthritis of the hips within the applicable 
time period, the criteria for presumptive service connection 
on the basis of a chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The Board will consider the veteran's claim of entitlement to 
service connection for disability due to cold weather injury 
of the right hip apart from his more general claim of service 
connection for bilateral hip disability.  The evidence of 
record has been reviewed and there is no demonstration of any 
current chronic residual disability of cold weather injury to 
the right hip.  Indeed, the VA examiner in July 2003 noted 
that there was no history or clinical evidence of any 
frostbite or non-freezing cold injury of the right hip.  

Considering the facts discussed above, an award of service 
connection is not justified here for cold weather injury of 
the right hip.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As already noted, the competent evidence does demonstrate 
other disability of the bilateral hips; namely, 
osteoarthritis.  As such, a current disability is established 
as to the veteran's claimed bilateral hip disability and the 
first element of service connection has been satisfied.  
However, as will be discussed below, the remaining elements 
of a service connection claim have not been met.

With respect to in-service incurrence, the service medical 
records fail to show any complaints or treatment referable to 
the hips.  Indeed, examinations performed in January 1950 and 
upon discharge in 1952 revealed no abnormalities of the hips.  
Moreover, while the claims file contains various letters 
received by the veteran during service that reference his 
stay in a hospital, such correspondence does not establish 
that treatment was provided for a traumatic injury to either 
hip.  In fact, one letter references a stomach problem.  

As explained above, the service medical records do not 
indicate any bilateral hip disability.  This fact does not 
preclude a grant of service connection.  Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
However, in the present case, the overall evidence of record 
fails to demonstrate that the veteran's currently diagnosed 
osteoarthritis of the hips was causally related to active 
service.  In this regard, it is noted that the post-service 
medical records do not reveal hip complaints until 2003, 
almost a half-century after the veteran's separation from 
active duty.  In the absence of demonstration of continuity 
of symptomatology, this is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board acknowledges a July 2004 letter written by G. C. 
W., M.D., which states that the veteran had sacroiliac 
dysfunction attributable to a fall which occurred during the 
veteran's military service in 1951.  A March 2005 statement 
written by another physician, R. C., M.D., opined that the 
injury in 1951 may indeed be the cause of the veteran's 
present right hip problems.  However, the service medical 
records do not indicate any hip injury and do not otherwise 
show any hip complaints.  Thus, the opinions of the private 
doctors are predicated solely on the veteran's reported 
history, unsubstantiated in the record.  In this regard, the 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

For the foregoing reasons, neither the July 2004 letter from 
Dr. G. C. W. nor the March 2005 statement from Dr. R. C. can 
serve as a basis for a grant of service connection here.  
Moreover, no other competent evidence contains the opinion 
that the veteran's bilateral hip osteoarthritis is causally 
related to the veteran's active service.  Therefore, the 
veteran's claim of entitlement to service connection for a 
bilateral hip disability must fail on a direct basis. 

The veteran has also contended that his currently diagnosed 
bilateral hip osteoarthritis is secondary to his service-
connected left knee disability.  However, competent evidence 
of record does not demonstrate that the veteran's bilateral 
hip osteoarthritis is proximately due to, or aggravated by, 
his service-connected left knee disability, or to any other 
service-connected disability.  In fact, the VA examiner in 
July 2003 explicitly rejected any such etiological 
relationship to the left knee.  As his opinion was rendered 
following an objective examination of the veteran, it is 
found to be highly probative.  Moreover, no other competent 
evidence of record finds that the veteran's current bilateral 
hip osteoarthritis resulted from a service-connected 
disability.

In conclusion, the competent evidence fails to show any 
current residuals of a cold weather injury of the right hip.  
Furthermore, although the evidence does reveal osteoarthritis 
of the hips, this has not been shown to be causally related 
to active service or proximately due to, or aggravated by, 
any service-connected disability.  For these reasons, the 
claim of entitlement to service connection must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection- coccyx disability, to include as due 
to cold weather injury.

The veteran is claiming entitlement to service connection for 
a coccyx disability, to include as due to cold weather 
injury.  

The veteran raises two distinct claims in his request for 
service connection for a coccyx disability.  First, he claims 
to have residuals of a cold weather injury to the coccyx.  He 
also claims to have suffered traumatic injury to the coccyx 
due to an incident in service where he fell onto a gun wall 
aboard the U. S. S. Princeton.

The Board will first consider the veteran's claim of 
entitlement to service connection for cold weather injury of 
the coccyx.  The evidence of record has been reviewed and 
there is no demonstration of any current residuals of a cold 
weather injury.  Indeed, the VA examiner in July 2003 noted 
that there was no history or clinical evidence of any 
frostbite or non-freezing cold injury of the coccyx.  

Considering the facts discussed above, an award of service 
connection is not justified here for cold weather injury of 
the coccyx.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The competent evidence does include private treatment records 
dated in 2004 which demonstrate L5-S1 neural foraminal 
stenosis and complaints of right buttock pain.  
This represents disability of the very lowest portion of the 
spine, and of the sacrum.
It is unclear whether such evidence demonstrates a disability 
of the coccyx.  However, even if the evidence could be 
favorably construed such as to allow for a finding of current 
disability, the remaining elements of a service connection 
claim have not been met, as will be discussed below.

With respect to in-service incurrence, the service medical 
records show complaints of pain in the coccyx area.  However, 
such pain was related to a pilonidal cyst, which was removed 
in April 1952.  There was no indication of any other 
disability regarding the coccyx.  Indeed, the veteran's 
separation examination performed in November 1952 revealed no 
abnormalities of the coccyx.  Moreover, while the claims file 
contains various letters received by the veteran during 
service that reference his stay in a hospital, such 
correspondence does not establish that treatment was provided 
for a traumatic injury to the coccyx.  In fact, one letter 
references a stomach problem.  

As explained above, the service medical records do not 
indicate any coccyx disability, other than the pilonidal 
cyst, which resolved without residuals.  This fact does not 
preclude a grant of service connection.  Indeed, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
However, in the present case, the overall evidence of record 
fails to demonstrate that any currently diagnosed disability 
of the coccyx was causally related to active service.  In 
this regard, it is noted that the post-service medical 
records do not reveal complaints until decades after the 
veteran's separation from active duty.  In the absence of 
demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges a July 2004 letter written by G. C. 
W., M.D., which states that the veteran's ongoing complaints 
regarding the tailbone area were attributable to a fall which 
occurred during the veteran's military service in 1951.  
However, although the veteran describes such a fall in a 
March 2004 communication, 
the service medical records do not indicate any traumatic 
injury.  Thus, Dr. G. C. W.'s opinion is predicated solely on 
the veteran's reported history, unsubstantiated in the 
record.  In this regard, the Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

For the foregoing reasons, the July 2004 letter from Dr. G. 
C. W. cannot serve as a basis for a grant of service 
connection here.  Moreover, no other competent evidence 
contains the opinion that any current coccyx disability was 
causally related to the veteran's active service.  

In conclusion, the competent evidence fails to show any 
current residuals of a cold weather injury of the coccyx.  
Furthermore, the competent evidence does not show that any 
current disability of the coccyx is causally related to 
active service.  For these reasons, the claim of entitlement 
to service connection must fail.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Service connection- cold weather injury to the right 
knee.

The veteran is currently service-connected for chondromalacia 
patella of the right knee.  He is additionally claiming 
entitlement to service connection for a cold weather injury 
of the right knee.  

The evidence of record has been reviewed and there is no 
demonstration of any current chronic residual disability of a 
cold weather injury to the right knee.  Indeed, the VA 
examiner in July 2003 noted that there was no history or 
clinical evidence of any frostbite or non-freezing cold 
injury of the right knee.   

Considering the facts discussed above, an award of service 
connection is not justified here for cold weather injury of 
the right knee.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In conclusion, the competent evidence fails to show any 
current residual disability of a cold weather injury of the 
right knee.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).




ORDER

Service connection for a bilateral hip disorder, to include a 
cold weather injury of the right hip, including as secondary 
to service-connected disability, is denied.

Service connection for a coccyx disability, to include as due 
to cold weather injury, is denied.

Service connection for a cold weather injury to the right 
knee is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


